Citation Nr: 0944871	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, including as secondary to service-
connected disuse muscle atrophy of the biceps and triceps, 
with chronic lateral epicondylitis.  

2.  Entitlement to an increased initial rating for disuse 
muscle atrophy of the biceps and triceps, with chronic 
lateral epicondylitis, left, currently assigned a 20 percent 
rating.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976.  

The issue of an increased rating for muscle atrophy of the 
biceps and triceps comes to the Board of Veterans' Appeals 
(Board) from February 2004 and December 2004 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in January 2005, 
a statement of the case was issued in August 2005, and a 
substantive appeal was received in September 2005.  The issue 
of entitlement to service connection for a bilateral shoulder 
disorder comes to the Board from an August 2006 rating 
decision of a VA RO.  A notice of disagreement was received 
in November 2006, a statement of the case was issued in 
February 2008, and a substantive appeal was received in March 
2008.  The Veteran testified at a hearing before the Board in 
October 2009.  

The August 2006 rating decision also denied entitlement to 
service connection for PTSD, and the Veteran filed a notice 
of disagreement in April 2007.  A statement of the case was 
issued in February 2008.  However, in his substantive appeal, 
the Veteran expressly indicated that he was only appealing 
the bilateral shoulder issue.  Thus, the PTSD issue is not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes that the Veteran has voiced an argument that 
his current bilateral shoulder disability is secondary to the 
service-connected biceps and triceps disability.  The Veteran 
has undergone VA examinations in June 2006 and in March 2008.  
However, the VA examinations did not address whether the 
Veteran's current bilateral shoulder disability is aggravated 
by the biceps and triceps disability.  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the veteran's claim was filed prior to the effective 
date of the revised regulation.  

With regard to the issue of whether there is aggravation, 
such matters involve medical questions and must be addressed 
by medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

J.H.B. opined in a November 2007 letter that the Veteran is 
limited in any type of physical employment because of his 
service-connected left arm atrophy.  After advising the 
Veteran of the provisions of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement to an extra-
schedular evaluation for disuse muscle atrophy of the biceps 
and triceps, with chronic lateral epicondylitis, the RO 
should consider whether the Veteran's case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board notes that the Veteran testified at the October 
2009 Board hearing that the VA examinations were inadequate.  
In view of J.H.B.'s November 2007 opinion reflecting the 
Veteran's employment limitations, as well as the Veteran's 
testimony regarding the inadequacies of previous VA 
examinations, the Board believes it reasonable to afford the 
Veteran an opportunity to report for another VA examination 
with regard to the biceps and triceps disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extra-schedular 
evaluation for disuse muscle atrophy of 
the biceps and triceps, with chronic 
lateral epicondylitis.  Specifically, the 
Veteran should be advised that he can 
submit or identify evidence in 
conjunction for his claim for increased 
rating for disuse muscle atrophy of the 
biceps and triceps, with chronic lateral 
epicondylitis, which tends to show marked 
interference with employment and/or 
frequent hospitalization due to this 
disability.  He should further be advised 
that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of the disuse muscle atrophy 
of the biceps and triceps, with chronic 
lateral epicondylitis.

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current bilateral shoulder 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should:

a) diagnose any current bilateral 
shoulder disability shown to exist;

b) opine whether any such bilateral 
shoulder disability is at least as 
likely as not related to the Veteran's 
service-connected disuse muscle atrophy 
of the biceps and triceps, with chronic 
lateral epicondylitis;

c) if not, opine whether any such 
bilateral shoulder disability is 
aggravated by the Veteran's service-
connected disuse muscle atrophy of the 
biceps and triceps, with chronic 
lateral epicondylitis; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

3.  The Veteran should be afforded an 
examination by an appropriate physician 
to ascertain the severity and 
manifestations of his service-connected 
disuse muscle atrophy of the biceps and 
triceps, with chronic lateral 
epicondylitis, and the degree of 
impairment this disability causes in his 
capacity for performing substantially 
gainful employment.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the Veteran's disuse muscle 
atrophy of the biceps and triceps, with 
chronic lateral epicondylitis, in detail.  
Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the Veteran's 
service-connected disuse muscle atrophy 
of the biceps and triceps, with chronic 
lateral epicondylitis, produces in his 
capacity for performing substantially 
gainful employment.  However, if the 
requested opinion(s) cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, should be made available to 
the examiner for review.  

4.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim.  
Unless the benefits sought are granted, 
the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


